UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                             CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                    SEALING ORDER



SARAH L. CAVE, United States Magistrate Judge.

         The Letter-Motion at ECF No. 715 to seal the documents filed at ECF No. 706 is GRANTED

in part and DENIED in part. The parties are directed to refile the documents at ECF No. 706 with

Keurig’s and Sagentia’s proposed redactions described in ECF No. 715.

         The Letter-Motion at ECF No. 717 to seal the documents at ECF No. 707 is GRANTED. The

parties are directed to refile the documents at ECF No. 707 with the proposed redactions

described in ECF No. 717.

         The Letter-Motion at ECF No. 718 to seal the documents at ECF No. 708 is GRANTED. The

parties are directed to refile the documents at ECF No. 708 with the proposed redactions

described in ECF No. 718.

         The Clerk of Court is respectfully directed to seal ECF Nos. 706, 707 and 708 and to close

the Letter-Motions at ECF Nos. 715, 717 and 718.


Dated:          New York, New York
                January 28, 2020
                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
